 LEONARDNIEDERRITERCOMPANY, INC.113Itwill also be recommended that Respondent cease and desist from any like orrelated manner infringing upon the rights of employees guaranteed in Section 7 ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, Local Union No. 492, is a labor organization within the meaning ofSection 2(5) of the Act.2.Colony Materials, Inc., is an employer within the meaning of Section 2(2) ofthe Act.3.All Respondent's truckdrivers and laborers employed at its Santa Fe, NewMexico, operation, excluding office clerical, plant clerical, technical, and professionalemployees, and all other employees, guards, and supervisors, as defined by the Act,constitute, and during all times material constituted, a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.4.The above-named labor organization at all times since August 20, 1959, has beenthe exclusive collective-bargaining representative of all the employees in the aforesaidappropriate unit for the purposes of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.By refusing on and after April 1, 1960, to bargain collectively with the afore-said labor organization as the exclusive collective-bargaining representative of allemployees in the appropriate unit, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (5) of the Act.6.By the aforesaid refusal to bargain, Respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed by Section 7 ofthe Act; and has thereby engaged in unfair labor practices within the meaning of Sec-tion 8 (a) (-1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Leonard Niederriter Company,Inc.andRetail Clerks Inter-nationalAssociation,Local Union 1538, AFL-CIO.Case No.6-CA-1855.February 10, 1961DECISION AND ORDEROn August 11, 1960, Trial Examiner Henry S. Sahm issued hisIntermediate Report in the above-entitled proceeding,finding that theRespondent had engaged in and was engaging in certain unfair laborpracticesand recommendingthatit cease and desist therefrom andtake certain.affirmative action,as set forth in acopyof the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the IntermediateReport witha supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-rernber panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examinerat thehearing andfinds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the130 NLRB No. 10.,972,4-61-vol. 1309 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, insofar as they are consistent withour decision herein.1.We agree with the Trial Examiner that the Respondent by dis-charging Arthur A. Wells on September 18, 1959, violated Section8(a) (3) and (1) of the Act.2. In disagreement with the Trial Examiner, however, we find thatthe record fails to sustain the allegation of the complaint that by dis-charging Stanley M. Schwartz on September 18, 1959, the Respondentviolated Section 8 (a) (3) and (1) of the Act.The Trial Examiner found, and we agree, that on July 16, 1959,when Schwartz was interrogated by Respondent's president, LeonardNiederriter, with respect to his membership in the Union, Schwartzwas sales manager of the furniture department and a supervisor. Therecord, however, is not clear that Schwartz had been thereafter re-lieved by the Respondent of his supervisory authority and duties, andthat at the time of his discharge 2 months later he was no longersupervisor, but simply a rank-and-file salesman.While his overridecommission was taken away from Schwartz shortly after the interro-gation, no explanation was tendered to him for the withholdingthereof.'Nor is there any evidence that Schwartz had been informedby the Respondent that he was no longer sales manager, or that hehad been relieved of his supervisory authority.On the other hand,there is the affirmative testimony of the head of the service depart-ment, Yunker, that nobody told him that Schwartz' authority to ap-prove the delivery of merchandise, a supervisory function originallyconferred on him by the president of the Respondent, had been with-drawn, although there did come a time when Schwartz stopped exer-cising the same. James Niederriter, son of the Respondent's president,similarly testified that nobdy told him that Schwartz' responsibilitieswere withdrawn, but that it became apparent to him that in^July andAugust 1959 Schwartz had dropped all supervision over the salesmenand was shifting his responsibilities to him, and that on one occasionSchwartz told him that he was no longer adjusting furniture claimsand meeting manufacturers' salesmen visiting the store.The recordthus indicates that while Schwartz had not been demoted to a rank-and-file salesman, he on his own accord stopped exercising his super-visory authority during the last 2 months of employment with theRespondent.The mere fact, however, that a supervisor fails to exer-cise his supervisory authority does not change his employment status'Cf.ContinentalOralCompany,95 NLRB 358, 373, where we have held that the changein the method of compensation of a supervisor does not necessarily indicate a change inthe employment status1 LEONARD NIEDERRITER COMPANY, INC.115from that of supervisory to the status of a rank-and-file employee;he is still in the possession of the power regardless of its nonexercise.2Assuming, however, that at the time of his discharge Schwartzwas performing only the duties of a rank-and-file salesman ratherthan those of a supervisor, we are not persuaded that Schwartz wasdischarged for union activities in which he might have engaged insubsequent to the change in his employment status rather than forjoining the Union and engaging in unprotected union activities whilehe was a supervisor. The Trial Examiner made no specific findingthat Schwartz was discharged for his union activities subsequent toJuly 16, 1959.He simply found that the "real and underlying reasonmotivating the discharge of Schwartz and Wells was their adherenceand support of the Union."However, the record indicates that itwas Schwartz' activities in organizing the plant and joining the Unionwhile he was a supervisor that produced a particularly strong resent-ment on Respondent president's part which was the underlying causefor Schwartz' discharge.President Niederriter, during the July16 interrogation of Schwartz, strongly objected to his union activitiesand pointed out to him that as a supervisor he had no right to engagein such activities.Indeed, explaining why he thereafter stoppedspeaking to Schwartz, he said : "When you do a favor for a man andhe bites you, that's time to stay away from him."In view of the above, we find, that by discharging Stanley Schwartzthe Respondent did not violate Section 8(a) (3) of the Act.THE REMEDYAs we have found that the Respondent has discriminated withrespect to the hire and tenure of employment of Wells, we will orderthat the Respondent make him whole for any loss of earnings whichhe may have suffered because of the discrimination against him bypayment of a sum of money equal to the amount he normally wouldhave earned as wages from the date of discrimination until he was--reemployed, less his net earnings during such period, in accordancewith the Board policy set forth in F.W. Woolworth Company,90,NLRB 289, andCrossett Lumber Company, 8NLRB 440.As we have found that Schwartz was lawfully discharged andasWells was reemployed by the Respondent around October and;continued in its employ until November 20, 1959, when it permanentlydiscontinued its business, and as there is no evidence or finding by2N L R B. v Beaver Meadow Creamery, Inc.,215 F 2d 247, 251 (C A 3), enfg 10;NLRB 1504;see alsoCapital Transit Company,114 NLRB 617. Contrary to the TrialExaminer,the finding in the earlier representation case(Case No.G-RC-2390, not pub-lished in NLRBvolumes)that Schwartz was not a supervisor did not finally and con-clusively resolve that issue for the purposes of this case involving alleged violation ofSection 8(a) (3) and(1) of the Act.SeeSouthern Airways Company,124 NLRB 749,footnote 28 GibbsAutomatic Division,Pierce Industries,Inc.,129 NLRB 196. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Trial Examiner that such discontinuance was, for discriminatoryreasons, we shall not direct that a preferentialhiring listbe created.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Leonard Nieder-riter Company, Inc., Erie, Pennsylvania, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in or activity in behalf of RetailClerks International Association, Local Union 1538, AFL-CIO, orany other labor organization of its employees, by discriminatingagainst them in their hire or tenure of employment or any term orcondition of their employment.(b)Engaging in like or related acts or conduct which interfereswith, restrains, or coerces employees in the exercise of their right toself-organization, to form labor organizations, to bargain collectivelythrough representatives of their own 'choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act, as-modifiedby the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make Arthur Wells whole for lost earnings suffered as aresult of the discrimination against him, as provided in the sectionof this Decision and Order entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records-;- socialsecurity payment records, timecards, personnel records and reports,and all other records in its possession necessary to an analysis of thelost earnings due under the terms of this Order.(c) Inasmuch as the posting of a notice as customarily requiredwould result in it notice posted at a store no longer in business andtherefore be inadequate to inform affected parties, the Respondentshall mail an exact copy of the notice attached hereto marked "Ap-pendix" 4 to the Union and to Wells. Copies of said notice, to befurnished by the Regional Director for the Sixth Region, shall, after4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Puruant to a Decree of the United States Court of Appeals, Enforcing an Order " LEONARD NIEDERRITER COMPANY, INC.117being duly signed by an authorized representative of the Respondent,be mailed immediately after receipt thereof.(d)Notify the Regional Director for the Sixth Region in writing,within 10 days from the date of this Order, what steps it has takento comply therewith.IT IS FURTHER ORDERED that, except as otherwise found herein, theallegations of the complaint be, and they hereby are, dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in, or activity in behalfof,Retail Clerks International Association, Local Union 1538,AFL-CIO, or in any other labor organization of our employees,by discriminating against them in their hire or tenure of employ-ment or any term or condition of their employment.WE WILL make whole Arthur Wells for lost earnings sufferedas a result of the discrimination against him.LEONARD NIEDERRITER COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by the Retail Clerks International Association,Local Union1538,AFL-CIO, herein called the Union, the General Counsel of the NationalLabor Relations Board, by the Regional Director for the Sixth Region, issued acomplaint dated November 117, 1959, and amended on February 23, 1960, againstLeonard Niederriter Company, Inc., herein called both the Company and theRespondent,alleging that the RespondentCompanyhad engaged in and was en-gaging in unfair labor practices within the meaning of Section 8(a)(1), (3), and(4) and Section 2(6) and (7) of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice were served upon the parties.With respect to the unfair labor practices, the complaint alleges, in substance,that Respondent on various dates in July and August 1959 interrogated employeesin order to determine their membership in, leadership of, and activity and sympathytoward the Union, and threatened them with economic reprisals, including a threatto discontinue its business operations, if the Union was successful in a representationelection.The complaint alleges further that on September 18, 1959, Respondentdischarged StanleyM. Schwartz and Arthur A. Wells because they engaged inconcerted activities with other employees for the purpose of collective bargainingon behalf of the Union.Respondent's answer, filed on November 30, 1959, admits the jurisdictionalallegations of the complaint,but denies the commission of any unfair labor prac-tices.More specifically, the answer avers that: 118DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) StanleyM.Schwartz, the alleged discriminatee,engaged in organizationa-activitieson behalf of the Union in the summer of 1959 on company time and;premises.(b) Schwartz refused to perform his duties as supervisor and neglected to dis-,,charge the same as they were assigned to him.(c) Schwartz conducted his own private business affairs on company time andpremises.(d) Schwartz,as supervisor,who was hired as an expert buyer for furniture,'through inefficiency and overbuying,caused to Company to lose large sums of,money which ultimately led to the Company's going out of business on November15, 1959.(e)Arthur A. Wells, the otheralleged discriminatee,was discharged on or aboutSeptember 18, 1959, but the reason therefor was the lack of business at the Respond-ent retail store, and he had the least seniority among the salesmen of the Respond-ent's organization.As a result of the inefficiency and overbuying by Stanley M.Schwartz,the answer alleges, the Respondent's retail store was forced out of busi-ness on November 20, 1959,for financial reasons and a selling-out sale broughtlarge numbers of customers to the store,resulting inWells being rehired on October8, 1959.A hearing was held before the duly designated Trial Examiner,Henry S. Sahm,at Erie, Pennsylvania, on February 23 and 24, 1960.All parties were representedat the hearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence pertinent to the issues.At the con-clusion of the hearing oral argument was waived by the parties. Briefs were receivedfrom the Respondent and the General Counsel on April 1, 1960.Upon the entire record in the case, including the briefs filed by the parties, andfrom my observation of the demeanor and deportment of the witnesses while theywere testifying in this proceeding,there are hereby made the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent,a Pennsylvania corporation,was formerly engaged in the retailsale of furniture and electrical appliances in Erie, Pennsylvania,but has since goneout of business.Respondent,during the 12-month period immediately precedingSeptember 23, 1959, had a gross business exceeding $600,000.On the foregoingadmitted facts, it is found that Respondent was engaged in commerce within themeaning of the Act during the periods of time pertinent in this proceeding.If.THE LABOR ORGANIZATION INVOLVEDRetail ClerksInternationalAssociation, Local Union 1538, AFL-CIO, is a labororganization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The discharge of Schwartz and WellsStanleyM. Schwartz,an alleged discriminatee,was employed by Respondent at$75 per week in March 1958 to prepare the store for its opening.When the storeformally opened on July 8, 1958, Schwartz assumed the dutiesof one, BurtonJones,who had been sales manager but whose employment was terminated atabout the same time the store opened for business.'After thestoreopenedSchwartz was compensated for his services on a commission basis as follows: a com-mission on sales made by himself and a 2-percent commission on the net furnituresales(as distinguished from appliance sales)made by all of Respondent's salesmen.This 2-percentcommission is referred to as an "override."The Union began an organizational campaign in July 1959,among the salesmeninRespondent's furniture and appliance departments.Stanley Schwartz,who wasin the forefront of these union activities, and Arthur A. Wells, both of whom weresubsequently discharged, signed union authorization cards, joined the Union, andattended union meetings, the first of which was held about July 9, 1959. By letterdated July 16, 1959, the Union requested Respondent to recognize it as the collec-tive-bargaining representative of the store's salesmen.'This is based on the credited testimony of Arleen Solibay,Respondent's bookkeeper,who testified that when Jones left she posted a notice in the store advising the employeesthat Schwartz was to replace Jones as "Sales Manager." LEONARD NIEDERRITERCOMPANY, INC.119A few days after Schwartz attended the July 9 union meeting, Leonard Nieder-riter,president of the Respondent Company, called him into his office and askedSchwartz if he had joined the Union.Schwartz replied he had.Thereafter,Nieder-riter no longer spoke to Schwartz and on or about July 18, 1959,the 2-percent"override"commission he had heretofore received was discontinued;he no longerdid any of the purchasing;his advice and recommendations were no longer solicitedby Niederriter;and he no longer approved sales and adjusted customer complaints,functions which he had heretofore discharged.On September 18, 1959, Schwartz was discharged.No reason was given him forhis discharge other than Leonard Niederriter's statement to Schwartz at the timeof his discharge that "now you can go to the Union and get your wages."The following day, Schwartz and Wells, who was also discharged at the sametime as Schwartz,began to picket the store which continued until the first weekin October.Wells returned to work for the Respondent sometime around October 8 andcontinued in its employ until November 20, 1959, when the store went out ofbusiness.ContentionsIn answer to the General Counsel's contention that Schwartz was dischargedbecause of his union activities,Respondent claims that Schwartz was a supervisorwithin the meaning of Section 2(11) of the Act,2 and therefore not protected fromdischarge for union activities3Moreover,argues Respondent,even if Schwartzwere not considered to be a supervisor,the motivating cause for his discharge wasinefficiency and dereliction of his duties.Wells, a salesman,claims Respondent,was terminated on September 18, 1959,for economic reasons,namely, business was curtailed to such an extent that hisservices were no longer required so that it was necessary to terminate him.How-ever, business improved during Respondent's"going-out-of-business sale," statesRespondent,whereupon Wells was again hired as a salesman working from approxi-mately October 8 to November 20, 1959, when Respondent closed the store.B. Alleged violation of Section 8(a) (1)The uncontradicted testimony shows that when Leonard Niederriter,president ofRespondent,received a letter from the Union on or about July 16, 1959, he calledSchwartz into his office and asked him whether he had joined the Union.Whetherthiswas a violation depends on whether Schwartz was a supervisor at the time, asit is not an unfair labor practice for an employer to question his supervisor con-cerning union activities with certain exceptions not here pertinent.It is necessary,therefore,to inquire into whether Schwartz was a supervisor at the time Niederriterquestioned him on July 16 about his union activities.Schwartz was represented in the Respondent's furniture store's newspaper adver-tisements as "Furniture Sales Manager."He also signed store correspondence withthe same title.During the year that Schwartz was furniture sales manager, hetook three trips for the purpose of buying furniture.He signed the orders for thepurchase of furniture.In addition to his salary of approximately $10,000 annually,Schwartz received$1,800 in"override"commissions for the year July 1958 to July1959.4He instructed the salesmen and to that end called periodic meetings for thatpurpose.5On one occasion,when it was found there were too many salesmen,2 "The term`supervisor'means any individual having authority, in the interest of theemployer,to hire, transfer,suspend, lay off, recall, promote,discharge,assign, reward, ordiscipline other employees,or responsibly to direct them,or to adjust their grievances, oreffectiveli-to recommend such action,if in connection with the foregoing the exercise ofsuch authority is not of a merely routine or clerical nature, but requires the use ofindependent judgment."3-Section 14(a)of the Act states in part:"Nothing herein shall prohibit any indi-vidualemployedas a supervisor from becoming or remaining a member of a labororganization. . . .4 Tbis was based on a 2-percent commission of all the sales of the Respondent's entirefurniture department.It is found.that this override commission was paid Schwartz forbuying furniture;advising and making recommendations to Respondent;and havingauthority,along with Leonard Niederriter,to approve sales,adjust customer complaints,including the exchange of furniture,and also to approve the extension of credit.i This is based on the credited testimony of employee Bernard Jendruczak who, afterrepeated questioning,reluctantly acknowledged that Schwartz was furniture sales man-ager and that he instructed the new salesmen, 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchwartz recommended the termination of two of them which recommendation wasfollowed by Respondent.No furniture could be removed from the store or ware-house unless upon order from Schwartz and all sales by the salesmen had to beapproved by Schwartz.Also deliveries and returned merchandise required theapproval of Schwartz.6 Such approval could also be given by Leonard Niederriter,president of Respondent, but he was only in the store a few hours each day.It is found, therefore, that questioning of Schwartz on July 16, 1959, by Neider-riter, as to whether Schwartz was a member of the Union, was not a violation of theAct because Schwartz was a supervisor at that time? It was not until July 18 thatSchwartz was relieved of his supervisory duties and demoted to a rank-and-filesalesman.Questioning a supervisor regarding union activities is not a violation ofthe Act.8 It is recommended, therefore, that the allegation of the complaint charg-ing Respondent with interrogating Schwartz be dismissed.As found above, Schwartz was a supervisor for the first year of his employment.However, he was no longer a supervisor within the meaning of the ActafterJuly 18,1959, when his "override" commission was discontinued and his othersupervisory duties taken from him.Therefore, at the time of his discharge onSeptember 18, 1959, he was a rank-and-file salesman .9G This is based on the credited testimony of Arleen -Solibay, Respondent's bookkeeper,and Neville A. Yunker, service manager for Respondent.7 The Great Atlantic &PacificTea Company,119 NLRB 603, 606;Buitoni Foods Corp.,111 NLRB 638, 639;MontgomeryWard &Company, Incorporated,115 NLRB 645, 646,661-663;Plankinton Packing Company (Division of Swift &Co.), 116 NLRB 1225, 1228;Sears, Roebuck & Company,112 NLRB 559, 562;The Great Atlantic & Pacific Tea Com-pany,121 NLRB 1193, 1194BN.L.RB. v. Talladega Cotton Factory, Inc,213 F. 2d 208, 217 (CA. 5) ;SpecialWireGoods, Inc., 115 NLRB 67, 79. SeeThe GreatAtlantic it PacificTea Company,123 NLRB747; Pacific American ShipownersAssociation,et at,98 NLRB 582, 596-597;New York Telephone Company,89 NLRB 383;Salant & Salant,Inc.,88 NLRB 816, 819,Carnegie-IllinoisSteel Corporation (Gary Steel Works),84 NLRB 851. The reasons formaking an exception in the case of supervisors are stated in the Intermediate Report ofTrial Exanvner John Fischer, inMassey-Harris-Ferguson, Inc.,114 NLRB 328, at page337Section 2(3) of the Act excludes supervisors from the definition of "employee" asthe legislative history of this amendment is premised on the view that the employer isentitled to the undivided loyalty of his supervisors68 Harvard Law Review 374. Seealso 103 University of Pennsylvania Law Review 271.'The Board in a Decision and Direction of Election dated October 7, 1959 (Case No6-RC-2390), not published in NLRB volumes, held Schwartz not to be a supervisorat thetimeof the representation hearing which was held on August 19, 1959 It is the trier ofthese (facts' understanding, based upon a study of the following cited cases, that theBoard's findings and conclusions in a prior representation case existing at thetime of suchdecisionare binding on the Trial Examiner in a subsequent unfair labor practice pro-ceeding absent evidence which was newly discovered or unavailable to the respondent atthe time of the representation hearing.See Pittsburgh Plate Glass Company V. N L R B.,313 U S. 146;N L R B v American Steel Buck Corp ,227 F. 2d 927(C A. 2) , PacificGreyhound Lines,22 NLRB 111 ;Swift & Company,63 NLRB 718,The Midland SteelProducts Company,71NLRB 1379;WorcesterWoolenMillsCorporation, .74NLRB1071, enfd 170 F 2d 13 (CA 1), cert denied 336 U.S 903;Grede Foundries, Inc, IronMountain Division,83 NLRB 201 ;Clark Shoe Company,88 NLRB 989;American Finish-ing Company,90 NLRB 1786;Kearney & Trecker Corporation, 101NLRB 1577;TheBaker and Taylor Co ,109 NLRB 245, 246;National Carbon Company,a Division ofUnion Carbide and Carbon Corporation (Edgewater Works),110 NLRB 2184, 2185;Jackson Daily News,103 NLRB 207,United Insurance Company,122 NLRB 911, 916However, when theUnited Insurance Companycase carne before the Court of Appeals forthe Seventh Circuit in 1960 (272 F. 2d 446) that court said in setting aside the Board'sing would not be binding in a future unfair labor practice proceedings."However, thesame court of appeals in a case decided 12 years earlier(Allis-ChalmersManufacturingCompany v N L R B ,162 F 2d 435, 439) held that where the Board reasonably exercisesits discretion in determining the appropriate unit for collective bargaining, its determina-tion is binding upon the court. See alsoSouthern Airways Company,124 NLRB 749,footnote 2InMontgomery Ward & Company, Incorporated,115 NLRB 645, where thecharging union filed a representation petition, the parties agreed to a consent election ina unit of all employees excluding supervisorsAn employee, whom the Respondent con-tended in the subsequent unfair labor practice proceeding, to be a supervisor but whovoted in the representation election, was held by the Board "not [to be] the equivalent LEONARD NIEDERRITERCOMPANY,INC.121There is no question, and it is acknowledged by Respondent that Leonard Nieder-riter knew of Schwartz' union activities as early as June 1959.10Moreover, in themiddle of July, Leonard Niederriter called Schwartz into his office and questionedhim about whether he had joined the Union and Schwartz stated he had. Thatthis knowledge was the motivating cause for both Schwartz' and Wells' discharge,isevidenced by Leonard Niederriter's statement on September 18 when he firedthem that--"Now you can go to the union and get your wages." Also corroborativeof this conclusion is Leonard and James Niederriter's testimony that one of thereasons for firing Schwartz was his engaging in union organizational activities oncompany time and premises.This clearly establishes the Respondent's animus.This evidence, therefore, is conclusive in determining that Respondent's motivationin discharging both Schwartz and Wells was their union activities.Leonard Niederriter's testimony that Schwartz was fired because he refused toperform his various duties as sales manager; that he "overbought" furniture andthat he transacted his private affairs on company time and premises is not creditedfor the reasons hereinafter explicated.After observing the witnesses and analyzingthe record and inferences to be drawn therefrom, it is concluded that these groundsasserted by Respondent do not follow a logical sequence and are not consistent withthe attendant circumstances in this proceeding nor with the union animus displayedby Niederriter, particularly his questioning Schwartz about his union activities aswell as his statement when he discharged him that Schwartz should now look tothe Union for his wages.ilMoreover, James Niederriter told Schwartz in July thathis father would close the store before he would deal with the Union which predic-tion eventually occurred.Corroborative of the conclusion that Schwartz' discharge was discriminatorilymotivated is James Niederriter's testimony on direct examination that he instructedthe bookkeeper to discontinue paying Schwartz the 2-percent "override" commis-sion when he learned that Schwartz had joined the Union.Nor is Leonard Niederriter's testimony credited, for the reasons stated above,that Wells was laid off from September 18 to October 8, 1959,12 because of economicreasons, namely, that business was so bad there was no further need for his services.Moreover, although Niederriter testified that economic reasons forced him to ter-minate Wells on September 18, Arleen Solibay, Respondent's bookkeeper, testifiedthat the reason Respondent gave on Wells' unemployment compensation form forhis discharge was "incompetent."These contradictory versions indicate a discrim-inatory motive for Wells' discharge. It is believed and found, therefore, based uponthe entire record in this case, and from observation of Leonard Niederriter's de-meanor and deportment while testifying, that the motivating reason for Wells' dis-charge was his activities on behalf of the Charging Union.This conclusion, in addi-tion to the reasons stated above, is based on Wells having signed the union authoriza-tion card, attended union meetings, and his being told by Niederriter at the time ofhis discharge, and this is uncontradicted, that he could now look to the Union forhis wages.On the entire record, therefore, it is found that the real and underlying reasonmotivating the discharge of Schwartz and Wells was their adherence to and supportof a determination of his status by the Board " The Board stated at pages 646 and647"The representation case was never before the Board itselfThe Board was neverasked to determine whether [the employee] was or was not a supervisorNor is thereevidence that the Union was in possession of all the evidence as to the status of [theemployee] and deliberately refrained from making the claim that he was a supervisor.We hold, therefore, that the mere fact that [the employee] was permitted to vote in theelection by the agreement of the parties is not the equivalent of a determination of hisstatus by the Board ""Furthermore, a salesman named Wagner told Niederriter in June that he was ap-proached in the store by a union organizer"Judge Learned Hand inDyer v. MacDougall,201 F 2d 265, 269 (CA. 2), stated.[demeanor] evidence may satisfy the tribunal, not only that the witness' testimony isnot true, but that the truth is the opposite of his story, for the denial of one, whohas a motive to deny, may be uttered with such hesitation, discomfort, arrogance, ordefiance, as to give assurance that he is fabricating, and that if he is, there is noalternative but to assume the truth of what lie denies.AccordNLRB. v. Howell Chevrolet Company,204 F 2d 79, 86 (C A. 9), affd 346U.S 4821a This recall date is based on Wells' testimony that he received from Respondent onOctober 8, a letter dated October 5, requesting him "to report back to work immediately " 122DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Union.Accordingly, it is found that by discharging Schwartz and Wells forthis reason, Respondent violated Section 8(a)(1) and (3) of the Act.Inasmuch as Respondent is found to have violated Section 8(a)(3) by dischargingSchwartz and Wells because of their engagement in activities protected by Section7 of the Act, it is not necessary to discuss the averments of the complaint alleginga violation of Section 8(a)(4) with respect to Respondent discharging the sametwo discriminatees because they testified at a representation hearing, as the remedyis substantially the same in either situation.13IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurringin connec-tion with its business operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow thereof.V. THE REMEDYIt is well settled that a discriminatorily discharged employee is entitled to back-pay from the date of the unlawful discharge to the date upon which he is offeredimmediate reinstatement to his former or substantially equivalent position.Theright to backpay during the foregoing period is based on the theory that, but for theunlawful discharge, the discriminatee would have earned his normal wages duringthis period.However, where it is shown that a discriminatee would not have earned wagesduring the backpay period, or a portion thereof, the Board will modify its backpayorder accordingly.Thus, the Board has not ordered payment of wages for thatportion of the backpay period during which the business was shut down.14 Similarlythe Board has cut off backpay on the date upon which a discriminatee refused re-instatement 18 or was laid off, either because of a reduction in force 16 or because ofparticipation in an unprotected strike.17Finally, the Board has declined to orderbackpay beyond the date of a permanent cessation of business operations.18In the present case there was a permanent closing of Respondent's retail store onNovember 20, 1959.Under all the circumstances, it is concluded that, althoughthe discriminatees are entitled to backpay for the period from September 19 toNovember 20, 1959, in the case of Schwartz and for Wells from September 19 toapproximately October 8, 1959, when he was rehired, they are not entitled to anymonetary compensation for the period subsequent to the permanent cessation ofbusiness operations on November 20, 1959.The Board has stated that it is not unmindful of the hardships imposed uponemployees by a Respondent's decision to go out of business but at the same time, anemployer, who permanently closes his business and discontinues business operations,should not be ordered to continue paying wages to its employees thereafter.19As the Respondent has permanently discontinued its business operations, imme-diate reinstatement shall not be recommended for the two discriminatees. Instead,it shall be recommended that the Respondent create a preferential hiring list, notifythe two discriminatees, Schwartz and Wells, of said list, and, in the event it resumesoperation of its furniture and appliance business, to offer the discriminatees imme-diate reinstatement to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges previously enjoyed 2°13Lakeland Bus Lines, Incorporated,424 NLRB 123 See alsoBrookville Glove Com-pany,116 NLRB 1282, 1283, and cases there cited ;Crosby Chemicals, Inc.,121 NLRB412, 414.14Acme Equipment Company,102 NLRB 15315 A lexander Manufacturing Company/,110 NLRB 1457, 145919F V. Prentice Machine Works, Inc.,120 NLRB 417, 418;J. C Boespflug ConstructionCo., 113 NLRB 330, 336;Westinghouse Electric Corporation,AnsoniaPlant,77 NLRB1058, 1061.17Mid-West Metallic Products, Inc.,121 NLRB 1317, 1320isA.DI.Andrews Company of Oregon and A M Andrews of Illinois, Inc.,112 NLRB626, 630;Colonial Fashions, Incorporated,110 NLRB 1197, 1204;Reynolds Corporation,74 NLRB 1622;Randolph Corporation,89 NLRB 1490, 1495;Cleveland-Cliflfs Iron Com-pany,30 NLRB 1093, 1115, enfd. 133 F. 2d 295, 302 (C.A. 6) ;Yoseph BagCo., 128NLRB 211.19Rudy Barbers,et al., d/b/a BarbersIron Foundry,126 NLRB 30.20 Id. SOUTHEASTERN GALVANIZING CORPORATION, ETC.123Itwill also be recommended that Respondent make whole Schwartz and Wells for-any loss of pay they may have suffered by reason of the discrimination against themby payment to them of a sum of money equal to that which they would normallyhave earned as wages from the date of discrimination to the date Respondent dis-continued its business(less the time Wells was reemployed)less their net earnings,during such period,in accordance with the Board policy set forth in F. W.WoolworthCompany,90 NLRB 289, andCrossett Lumber Company,8 NLRB 440.The right is expressly reserved to modify the backpay and reinstatement provisionsof these recommendations if made necessary by a change of conditions in the future,and to make such supplements thereto as may hereafter become necessary in orderto define or clarify their application to a specific set of circumstances not nowapparent 21CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.3.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteedthem in Section7 of the Act,as foundabove,Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By discriminatorily discharging Stanley Schwartz and Arthur Wells becauseof their adherence to and support of the Union,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (3) and (1)of the Act.5.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]-Bermuda finitwvear Corporation,120 NLRB 332, 333.Southeastern Galvanizing Corporation and Florida WholesaleFence, IncorporatedandUnited Steelworkers of America,AFL-CIO.Case No. 12-CA-1331.February 10, 1961DECISION AND ORDEROn July 19,1960, Trial Examiner Arthur E. Reyman issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report, attached hereto.Thereafter the General Counsel andthe Respondent filed exceptions to the Intermediate Report.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with case to a three-member panel[Members Rodgers, Fanning, and Kimball].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.2The Board has considered the Inter-iThe Respondent filed with the Board a motion to reopen the record. This motion isdenied as the issues raised therein are disposed of by our subsequent findings2We affirm the Trial Examiner's denial of Respondent's motions to strike and to dismissbecause Reeves Fences,Inc.,was not named as a RespondentReeves Fences,Inc., is a130 NLRB No. 15.